J. S73015/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: C.F., A/K/A C.F., A MINOR        :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: D.F., FATHER                 :          No. 674 WDA 2016


              Appeal from the Order Entered April 15, 2016,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000075-2015


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS AND JENKINS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 14, 2016

      D.F. (“Father”) appeals from the order dated April 6, 2016, and

entered April 15, 2016,1 in the Court of Common Pleas of Allegheny County,

Orphans’ Court Division, granting the petition of the Allegheny County Office

of Children, Youth and Families (“CYF”) and involuntarily terminating his

parental rights to his dependent, male child, C.F. (“Child”), born in March of

2013, pursuant to the Adoption Act, 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8),

and (b).2 After review, we affirm.



1
 While the order was dated April 6, 2016, notice pursuant to Pa.R.C.P. 236
was not provided until April 15, 2016.           See Frazier v. City of
Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding that “an order is not
appealable until it is entered on the docket with the required notation that
appropriate notice has been given”).
2
  In the same order, the trial court terminated the parental rights of Child’s
mother, J.B. (“Mother”), also pursuant to Sections 2511(a)(2), (5), (8), and
(b). Mother has filed an appeal at Superior Court Docket No. 609 WDA
2016.
J. S73015/16


      The trial court summarized the relevant procedural and factual history

as follows:

                     The family came to the attention of CYF on the
              day of the child’s birth – [in] March [of] 2013 – when
              Mother and the infant tested positive for cocaine and
              methadone. CYF did not remove the child at that
              time. The child remained with Mother until they
              were discharged on April 1, 2013. Father was at the
              hospital when the child was born. He was listed as
              the Father on the birth certificate and acknowledged
              paternity at a later time. CYF installed in-home
              services in weeks after Mother’s discharge. CYF
              offered similar services to Father, but soon after the
              birth, Father was incarcerated. Only a couple weeks
              later, on April 18, 2013, CYF removed the child after
              allegations of further drug use. Following a shelter
              hearing, the child was returned to Mother’s care so
              long as she resided with her step-sister. The child
              remained in Mother’s care until June 6, 2013, when
              he was removed following another Emergency
              Custody Authorization. Mother had tested positive
              for cocaine, opiates, and benzodiazepines; the
              caseworker had witnessed Mother “manipulate” –
              i.e., tamper – with the urine screen. On June 12,
              2013, the child was adjudicated dependent, and
              ultimately never returned to either parent’s care.
              The child has been placed in the foster home of C.D.
              and R.M. R.M. is Mother’s step[-]sister.

                     CYF established a Family Service Plan (“FSP”)
              to aid in reunification of the parents with their child.
              FSPs are comprised of goals. The goals are designed
              to address and resolve the conditions that led to the
              child’s removal from parental care. . . .

              ....

                    Meanwhile, Father was largely non-compliant
              with his goals. Of course, this is in large part due to
              his repeated incarceration.     He was incarcerated
              soon after the child’s birth in March 2013. He was
              released in February 2014, but was incarcerated


                                       -2-
J. S73015/16


            again from June 2014 until October 2015; his second
            release came nearly seven months after the TPR
            petition was filed. Father purportedly took some
            parenting classes while incarcerated and participated
            in a program during the brief window he was
            released. He did not address his drug and alcohol
            goal until his latest release in October 2015, after
            the TPR was filed.        And his visits were only
            semi-consistent at best. Father has visited with the
            child, by the Court’s count, perhaps as few as
            17 times over the entirety of the child’s three[-]year
            life. He was entitled to one visit per month while
            incarcerated at the Allegheny County Jail. Upon his
            release, he could visit with the child four times per
            month. Yet there were months at a time where
            Father did not visit with the child. During the life of
            this case, Father has either failed to comply with the
            court-ordered FSP goals, or he has been
            incarcerated. . . .

Trial court opinion, 6/10/16 at 1-3 (citations to record omitted).

      On April 5, 2015, CYF filed a petition to terminate parental rights.

Thereafter, the trial court conducted a hearing on April 6, 2016.        At the

hearing, CYF presented the testimony of CYF caseworker, Darlene Lewis, and

Family Resources prevention services specialist (also referred to as a

parenting specialist), Mary Safrin.    Father additionally testified on his own

behalf.   Counsel further stipulated to the submission of the psychological

evaluations of Neil Rosenblum, Ph.D., clinical psychologist.3         (Notes of

testimony, 4/6/16 at 130-132.)        While Mother was present, she did not


3
   Dr. Rosenblum’s evaluations, which included individual evaluations of
Mother and foster parents and interactional evaluations of Child with Mother
and foster parents, were marked as Exhibit CYF 5. Father failed to appear
for his scheduled evaluations. (See Exhibit CYF 5, Psychological Evaluation,
Dates of Evaluation: 11/24/15, 12/4/15.)


                                      -3-
J. S73015/16


testify and was absent from the courtroom for a lengthy portion of the

hearing.

      By order dated April 6, 2016, and entered April 15, 2016, the trial

court involuntarily terminated Mother’s and Father’s parental rights to Child.

On May 10, 2016,4 Father, through appointed counsel, filed a timely notice

of appeal, along with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues for our review:

            1.     Did the Trial Court commit fatal and reversible
                   error in finding that [CYF] met [sic] their
                   burden of proof and proved by clear and
                   convincing evidence        that CYF provided
                   reasonable efforts to Father, D.F. to reunify
                   Father with his child, C.F.?

            2.     Did the Trial Court commit fatal and reversible
                   error   in    allowing   testimony     from    the
                   caseworker regarding father’s understanding of
                   his goals in being reunified with his child C.F.?

            3.     Did the Trial Court commit fatal and reversible
                   error in finding that [CYF] met their burden of
                   proof and proved by clear and convincing
                   evidence that terminating the parental rights of
                   D.F. will best meet the needs and welfare of
                   C.F., pursuant to 23 Pa.C.S.A. [§ 2511(b)]?

Father’s brief at 1.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:


4
  While Father’ notice of appeal is stamped as filed May 11, 2016, it is
docketed May 10, 2016.


                                      -4-
J. S73015/16


             The standard of review in termination of parental
             rights cases requires appellate courts “to accept the
             findings of fact and credibility determinations of the
             trial court if they are supported by the record.”
             In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
             2012).     “If the factual findings are supported,
             appellate courts review to determine if the trial court
             made an error of law or abused its discretion.” Id.
             “[A] decision may be reversed for an abuse of
             discretion only upon demonstration of manifest
             unreasonableness, partiality, prejudice, bias, or
             ill-will.” Id. The trial court’s decision, however,
             should not be reversed merely because the record
             would support a different result. Id. at 827. We
             have previously emphasized our deference to trial
             courts that often have first-hand observations of the
             parties spanning multiple hearings.       See In re
             R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).           “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,


                                      -5-
J. S73015/16


            the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and
            convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

      In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), and (8), as well as (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). As Father does not raise a challenge to a

finding of grounds for termination under Section 2511(a) in his statement of

questions involved section of his brief, we find the issue is waived. Krebs v.



                                    -6-
J. S73015/16


United   Refining      Company       of   Pennsylvania,      893   A.2d     776,   797

(Pa.Super. 2006) (stating that, a failure to preserve issues by raising them

both in the concise statement of errors complained of on appeal and

statement of questions involved portion of the brief on appeal results in a

waiver of those issues).        We, therefore, analyze the court’s termination

pursuant to Section 2511(b) only, which provides as follows:

            (b)      Other      considerations.--The         court     in
                     terminating the rights of a parent shall give
                     primary consideration to the developmental,
                     physical and emotional needs and welfare of
                     the child. The rights of a parent shall not be
                     terminated     solely     on     the    basis     of
                     environmental factors such as inadequate
                     housing, furnishings, income, clothing and
                     medical care if found to be beyond the control
                     of the parent. With respect to any petition
                     filed pursuant to subsection (a)(1), (6) or (8),
                     the court shall not consider any efforts by the
                     parent to remedy the conditions described
                     therein which are first initiated subsequent to
                     the giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(b).

      With regard to Section 2511(b), the Pennsylvania Supreme Court has

stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs
            and welfare of the child.” 23 Pa.C.S. § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M.,
            53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
            620 A.2d [481, 485 (Pa. 1993)], this Court held that
            the determination of the child’s “needs and welfare”


                                          -7-
J. S73015/16


              requires consideration of the emotional bonds
              between the parent and child.           The “utmost
              attention” should be paid to discerning the effect on
              the child of permanently severing the parental bond.
              In re K.M., 53 A.3d at 791. However, as discussed
              below, evaluation of a child’s bonds is not always an
              easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.     Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010), citing

In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008) (internal citations

omitted).

        Instantly, in examining Section 2511(b) and finding sufficient grounds

for termination, the trial court concluded:

                     According    to    Dr.     Neil     Rosenblum’s
              psychological evaluation, the child is thriving with his
              pre-adoptive foster parents C.D. and C.D.’s mother
              R.M. He calls C.D. “Mom” and R.M. “Mimi.” The
              child enjoys attention from R.M.’s paramour who he
              calls “poppy” as well as R.M.’s younger children. The
              child’s speech and attention span [have] improved
              while in the foster parent’s care. Dr. Rosenblum
              found that the foster parents are strongly attached
              to the child, who is the center of attention in the


                                       -8-
J. S73015/16


            home. He has lived with the family essentially his
            entire life.    Critically, Dr. Rosenblum found that
            “removing C.F. from his present family environment
            would be not only highly disruptive to his
            developmental progress and attachment, but would
            be traumatic and likely cause severe emotional
            distress for this child.”

                   Meanwhile, Father outwardly refused to attend
            his scheduled evaluation appointments, even though
            it was clear he was aware of the dates and even
            though he had visited the child in the morning of one
            of the scheduled sessions. Dr. Rosenblum could not
            speculate as to the interaction between Father and
            child. However, it is obvious to this Court that
            Father – who has had even less contact than Mother
            – could not have such an impact on the child’s life
            that it would cause this Court to disagree with
            Dr. Rosenblum’s ultimate conclusion. Because the
            child is placed with kin, it is this Court’s hope that
            positive, healthy contact will remain between the
            child and his biological parents. But it is crystal clear
            that termination serves the child’s best needs and
            welfare. The Court feels strongly that the child’s
            pre-adoptive foster parents are the best judges of
            whether future contact is in the child’s best interests.

Trial court opinion, 6/10/16 at 8 (citations to record omitted).

      Father, however, argues that, despite his incarceration, he has made

efforts at completion of his goals, including drug and alcohol treatment and

visitation with Child. (Father’s brief at 13.) Likewise, Father emphasizes his

bond with Child and ability to provide for Child. (Id. at 13.) Father asserts:

                  Although [Father] was incarcerated for
            seven (7) months, he worked on his goals.
            Specifically he attended a drug and alcohol
            treatment center in Pyramid, in Wilkinsburg, PA; he
            has been free from all substances for several years
            and has not tested positive from any random drug
            screens; and most importantly maintained contact


                                      -9-
J. S73015/16


            with his son. [Father] . . . visited with his child at
            least once monthly when [Father] was incarcerated
            and two (2) times per month when he was released
            from incarceration. Testimony from persons who
            supervised the visits on a regular basis stated
            [Father] was very appropriate during the visits.
            When asked what Father did while visiting his son,
            [Father] replied we: read books, crawl under the
            table and play peek-a-boo, played with toys and
            gave him all of his attention during the visits “and
            whatever toys he wants to play with or whatever he
            likes to do, that’s what I will do.” [Father] believes
            he has a real bond with his son and is capable of
            providing him with safe and appropriate housing,
            meeting his physical and emotional needs. Father
            stated visits with his son are important to him.

                  [Father] is currently employed and capable of
            providing a home for his son with his parents.
            Unfortunately, the caseworker stated she did not
            have time to investigate the home or further explore
            the concerns Father expressed “could” be a barrier.

Id. (citations to record omitted).

      This court finds that Father’s argument regarding Section 2511(b)

lacks merit. Upon review, as the trial court’s factual findings are supported

by the record, and the court’s legal conclusions are not the result of error of

law or abuse of discretion, we affirm the trial court’s order with regard to

Subsection (b). In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Next, we turn to whether reasonable efforts were made at reunification

of Father and Child.     Father argues that CYF failed to conduct Family

Findings “to assure [Child] maintained contact with his family of origin while

Father was incarcerated” and “failed to investigate a home where [Child]




                                     - 10 -
J. S73015/16


could have resided with his Father once Father had been released from

incarceration.” (Father’s brief at 10.)

      We note that the Pennsylvania Supreme Court has held that

Section 2511 does not require reasonable efforts as it relates to termination

of parental rights. In re D.C.D., 105 A.3d 662, 673-674 (Pa. 2014).

            [W]hile reasonable efforts should be considered and
            indeed, in the appropriate case, a trial court could
            insist upon their provision, we hold that nothing in
            the language or the purpose of Section 6351(f)(9)
            forbids the granting of a petition to terminate
            parental rights, under Section 2511, as a
            consequence of the agency’s failure to provide
            reasonable efforts to a parent.

Id. at 675. Thus, we also find this claim to be without merit.

      Lastly, we review Father’s claim of error in allowing the testimony of

the CYF caseworker regarding his understanding of his goals in being

reunified with Child. Specifically, the CYF caseworker was asked, “Did you

have any doubt whether [Father] or [Mother] understood what CYF was

expecting from them?” to which Father objected as speculative. (Notes of

testimony, 4/6/16 at 22.)      Father argues that the trial court incorrectly

overruled his objection to the caseworker’s testimony that she believed he

understood his goal requirements as speculative. (Father’s brief at 11.) The

trial court, however, explained that the question was not calling for

speculation, as it was seeking the caseworker’s thoughts. Further, the court

reasoned, “Father did not testify that he was confused by CYF’s requests, or

that he did not know how to contact his caseworker, or any other hallmark


                                     - 11 -
J. S73015/16


of misunderstanding. . . . His argument was never that he misunderstood

what he was asked to do.” (Trial court opinion, 6/10/16 at 6.) With this, we

agree.

      The decision of whether to admit or exclude evidence is committed to

the sound discretion of the trial court.      Buchhalter v. Buchhalter, 959

A.2d 1260, 1263 (Pa.Super. 2008). See also Schuenemann v. Dreemz,

LLC, 34 A.3d 94, 100-101 (Pa.Super. 2011); Jacobs v. Chatwani, 922

A.2d 950 (Pa.Super. 2007). This court may only reverse upon a finding of a

clear abuse of discretion. Id.

      Here, as we agree with the trial court, we find that the trial court did

not abuse its discretion by admitting the testimony of the caseworker into

evidence. Hence, this claim fails, as well.

      Based on the foregoing analysis, we affirm the order of the trial court

terminating Father’s parental rights to Child.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/14/2016




                                    - 12 -